DETAILED ACTION
Response to Amendment
This Action is in response to the Amendment After Final Rejection filed February 14, 2022.
Claims 1, 8, and 12 are amended.
Claims 6-7 and 14-15 are canceled.
Claim 21 is added.
Claims 1-5, 8-13, and 16-21 are pending.

Allowable Subject Matter
Claims 1-5, 8-13, and 16-21 are allowed.
The following is an examiner’s statement of reasons for allowance: based on Applicant’s remarks and upon reconsideration, the Examiner finds Applicant’s arguments convincing in light of amendments to all independent claims. The prior art of record fails to teach or reasonably suggest, within the context of the other claimed elements, the concept of a periocular ring having a plurality of stimulating electrodes at a first radial location that extends over a first portion of a cross-sectional circumference of the periocular ring and a plurality of sensors located at a second radial location of the ring that extends over a second portion of the cross-sectional circumference of the periocular ring where the second portion of the ring is different from the first portion of the ring.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE M VOORHEES whose telephone number is (571)270-3846. The examiner can normally be reached Monday-Friday 8:30 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on 571 272 8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/CATHERINE M VOORHEES/Primary Examiner, Art Unit 3792